DETAILED ACTION
Application 16/484029, “CORE-SHELL-COMPOSITE PARTICLES FOR LITHIUM-ION BATTERIES”, is the national stage entry of a PCT application filed on 2/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 11/19/20.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 10-15, drawn to product.
Group II, claim(s) 9, drawn to method of making the product.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature linking all claims includes at most the features of claim 1.  However, the invention of claim 1 was known in the art at the time of invention in view of Hwang (US 2010/0285359) which teaches the claimed core-shell particle, or at least Hwang in view of Yushin (US 2014/0057179) which demonstrates the claimed nonporous shell as known. 
Since the common technical feature was known in the art at the time of invention it cannot be a special technical feature; therefore, no special technical feature exists linking all claims.

During a telephone conversation with William Conger on 2/9/21 a provisional election was made with traverse to prosecute the invention of product, claims 1-8 and 10-15.
Affirmation of this election must be made by applicant in replying to this Office action.  
Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Interpretation
The term “nonporous” as recited in the claims is interpreted in light of applicant’s specification.
The instant specification teaches: 
[0049] The shell is generally nonporous. The carbonization of the carbon precursors leads inevitably to the nonporous shell.
[0050] The pores of the shell are preferably <10 nm, particularly preferably ≤ 5 nm and most preferably ≤ 2 nm (method of determination: pore size distribution by the BJH method (gas adsorption) in accordance with DIN 66134). 
[0051] The shell preferably has a porosity of ≤ 2% and particularly preferably ≤ 1% (method for determining the total porosity: 1 minus [ratio of apparent density (determined by means of xylene pycnometry in accordance with DIN 51901) and skeletal density (determined by means of He pycnometry in accordance with DIN 66137-2)]).
while applicant’s claim 10 states that:
8. The core-shell composite particle of claim 1, wherein any pores present in the shell are < 10 nm, determined from the pore size distribution by the BJH method by means of gas adsorption in accordance with DIN 66134.

Accordingly, “nonporous” of claim 1 is not interpreted to exclude pores, but is instead interpreted to describe a structure which is nonporous relative to the porous core, which contains pores of greater than 50 nm in diameter.  In other words, any structure which does not contain pores larger than 10 nm in diameter is interpreted to be “nonporous” in the context of the claimed invention.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2010/0285359), or alternatively, under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359) and Yushin (US 2014/0057179).
Regarding claims 1, 8 and 10, Hwang teaches a core-shell composite particle (Figure 1), comprising: 
a core of a porous, carbon-based matrix (“carbon core including pores”, paragraph [0018]) containing silicon particles and pores (items 225; “metal nanoparticles dispersed inside the pores”, paragraph [0018]; “Si”, paragraph [0028]; “silicon nanoparticles”, paragraph [0073]), and
a shell of the core-shell composite particles is obtained by carbonization of one or more carbon precursors (paragraphs [0038-0040]), 
wherein the silicon particles have an average size d50 of 1.5 to 15 microns (paragraphs [0025, 0032, 0076]), determined by means of static light scattering (this is a non-required process limitation within this product claim),
and wherein the core of the core-shell composite particles contain ≤1% by weight of conductive additives selected from the group consisting of graphite, carbon black, carbon nanotubes, fullerenes and graphene, based on the total weight of the core-shell composite particles (paragraph [0018]; Figure 1).
As to claim 10, Hwang further teaches a lithium ion battery (Figure 2) comprising: a cathode (item 114), an anode (item 112), a separator (item 113), and an electrolyte (paragraph [0070]), wherein the anode is based on an anode material which comprises one or more core-shell composite particles of claim 1 (paragraphs [0011, 0018]).


Hwang is silent as to the shell being a nonporous shell, or the shell including only pores smaller than 10 nm as in claim 8.   However, as described in MPEP 2112, a rejection under 35 USC 102/103 can be made when the prior art product seems to be identical to a claimed invention, but is silent as to an inherent characteristic.  In this case, Hwang appears to implicitly teach a nonporous shell and/or a shell having pores no greater than 10 nm at least because: i) Figure 1 suggests a nonporous shell having only pores which are significantly smaller than those of the core; and ii) Hwang teaches forming carbon precursors as a shell structure on the core particle and carbonizing to create the carbonized shell (paragraphs [0038-0040]).  Applicant’s specification at published paragraph [0047] suggests that carbonization of precursors to form a shell inevitably leads to a nonporous shell.  Accordingly, claim 1 is anticipated by Hwang.  
Alternatively, in the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).
It would have been obvious to a person having ordinary skill in the art to form the shell of Hwang to be nonporous and/or to be absent of pores greater than 10 nm so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.


Regarding claim 2, the cited art remains as applied to claim 1.  Hwang does not expressly teach the matrix carbon is based on carbon obtained by carbonization of the listed precursors.  However, this limitation describes an intermediate product, not the final product.  Moreover, the “obtained by” language renders the claim a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Hwang is suggested by the “obtained by” language and the claim is unpatentable over the previously cited art.

Regarding claims 3 and 4, the cited art remains as applied to claim 1.  Hwang further teaches silicon particles being contained in the pores of the carbon based matrix (see Figure 1), but does not expressly teach the structure being created using the process described in claim 3.  However, these limitations are the process limitations of a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Hwang is suggested by the recited process steps and the claim is unpatentable over the previously cited art.

Regarding claim 5, the cited art remains as applied to claim 1.  Hwang does not expressly teach the pores having an average diameter of from 50 nm to 22 microns.  However, paragraph [0025] indicates nanoparticles have a diameter greater than 60 nm, while paragraph [0032] indicates an average particle diameter of 5 to 40 microns, such as 15 microns at paragraph [0076].  Taken together, these sections fairly teach, or 
The requirement that the pore size is determined by scanning electron microscopy is a non-required process limitation within this product claim.

Regarding claim 7, the cited art remains as applied to claim 1.  Hwang further teaches the shell is obtainable by carbonization of one or more carbon precursors selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (paragraphs [0038-0040]).


Claims 2 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Yushin (US 2014/0057179) and Gross (US 8962190).
Regarding claims 2, Hwang does not expressly teach wherein the matrix is based on carbon which is obtained by carbonization of one or more carbon precursors selected from the group consisting of resorcinol-formaldehyde resin, phenol-formaldehyde resin, lignin and polyacrylonitrile.
In the battery art, Gross teaches forming a carbon matrix using resorcinol formaldehyde for the benefit of producing an electrically conductive porous foam [matrix] which desirably retains capacity while minimizing cracking (c1:55-65; c11:19-24).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359) and Yushin (US 2014/0057179).
Regarding claim 6, the cited art remains as applied to claim 1.  Hwang further teaches silicon particles being contained in one or more pores of the matrix (Figure 1), but does not expressly teach wherein a ratio of the diameter of the pores of the matrix containing silicon particles to a diameter of the silicon particles is 1.1 to 3.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was obvious over and not patentably distinct from the prior art device (MPEP 2144.04 IVA).  In this case, the recitation of relative dimensions in claim 6 does not appear to lead to or otherwise suggest a difference in performance of the claimed particles, compared to the composite particles as taught by the cited art.  

Claims 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2010/0285359), or alternatively, under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359) and Yushin (US 2014/0057179) and/or Aoyama (JP 2003-007342).
Regarding claim 11, the cited art remains as applied to claim 10.  Claim 11 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Hwang.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.*  
*In support of this assertion by the Office, consider applicant’s published paragraph [0095], emphasis added, which clarifies that a lithium ion battery can be “configured and/or are preferably operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery”.
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Hwang.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions during charging should be less than fully lithiated at full charge for the benefit of avoiding undesirably large expansion of the active material (paragraph [0015]).
.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 12, Hwang remains as applied to claim 11.  Hwang does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 
In the battery art, Hirowatari teaches the ratio of the lithium capacity of the anode to the lithium capacity should preferably be between 2 and 6 for the benefit of optimizing space, capacity and cycle durability (paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claim 13, Hwang remains as applied to claim 11.  Hwang does not appear to teach wherein the anode in the fully charged lithium ion battery is charged with from 800 to 1500 mAh/g, based on the mass of the anode.
However, Aoyama teaches that the amount of lithiation in the fully charged state should be simultaneously made high for the benefit of providing high capacity and made low for the benefit of inhibiting undesirable expansion.  These competing factors make the degree of lithiation a result-effective variable which is obvious to optimize as described in MPEP 2144.05.   
It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the degree of lithiation of the anode active material in the charged state for the benefit of balancing the competing factors as taught by Aoyama.  Moreover, the degree of lithiation is coupled to the capacity of the battery; therefore, optimization so as to yield a fully charged lithium ion battery having a charged capacity of 800 to 1500 mAh/g is also obvious as being the optimization of a known result-effective variable.

Regarding claims 14 and 15, Hwang remains as applied to claim 11.  Hwang does not appear to teach wherein i) the ratio of lithium atoms to silicon atoms in the fully charged anode material is ≤ 4.0, or ii) the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.
However, Aoyama teaches that a silicon-lithium system could be lithiated to values of x = 5 at paragraph [0005], but paragraph [0015] teaches lithiation only to 
It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 4.0 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723